Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”) is made this 29th day of February,
2012, by and among BANKUNITED, INC., a Delaware corporation (the “Company”), and
BLACKSTONE CAPITAL PARTNERS V L.P., a Delaware limited partnership, BLACKSTONE
CAPITAL PARTNERS V-AC L.P., a Delaware limited partnership, BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP V L.P., a Delaware limited partnership, and BLACKSTONE
PARTICIPATION PARTNERSHIP V, L.P., a Delaware limited partnership (each, an
“Investor” and, together, the “Investors”).

 

Recitals

 

A.            The Investors are, as of the date hereof, the beneficial owners of
an aggregate number of 13,721,131 shares of the common stock of the Company, par
value of one cent ($0.01) per share (the “Common Stock”), with the number of
such shares owned by each such Investor being set forth with respect to each
Investor on Schedule A.

 

B.            The Company and the Investors desire to exchange a portion of the
Common Stock held by each of the Investors for a like number of newly issued
shares of the Company’s preferred stock designated as the “Series A Nonvoting
Convertible Preferred Stock,” par value of one cent ($0.01) per share (“Series A
Preferred Stock”), having the designation, preferences and rights set forth in
the Certificate of Designation, Preferences and Rights of Series A Preferred
Stock of the Company, a copy of which is attached as Exhibit A hereto (the
“Certificate of Designation”).

 

Agreement

 

In consideration of the foregoing recitals and the mutual covenants and
agreements set forth below, the parties to this Agreement, intending to be
legally bound, agree as follows:

 

1.             Exchange.  On the terms and subject to the conditions set forth
in this Agreement, and on and effective as of the date hereof, (i) the Company
hereby agrees to issue to each Investor, in exchange for the aggregate number of
shares of Common Stock indicated on Schedule A as being exchanged hereunder, a
like number of shares of Series A Preferred Stock, and (ii) each Investor hereby
agrees to deliver to the Company such number of shares of Common Stock in
exchange for such shares of Series A Preferred Stock.

 

2.             Delivery of Shares.  On the date hereof, each Investor will cause
the transfer and delivery to the Company or its designated agent of the
aggregate number of shares of Common Stock to be exchanged hereunder, in each
case as set forth on Schedule A.  Effective immediately upon such delivery (or
in the event any certificates representing such shares of Common Stock to be so
transferred for exchange have been lost, stolen or destroyed, effective
immediately upon the delivery of a customary affidavit to such effect by the
applicable Investor(s)), the Company shall cause to be issued to each such
Investor the same number of shares of Series A Preferred Stock as the number of
shares of Common Stock so transferred for exchange, and each such Investor shall
be deemed to be a holder of such number of shares of Series A Preferred Stock,
with all rights incident to ownership thereof, effective as of the date hereof. 
Promptly, and in any event no later than the third business day following the
date hereof,

 

1

--------------------------------------------------------------------------------


 

the Company will cause the delivery to each such Investor or its designated
agent of (i) certificates representing the number of shares of Series A
Preferred Stock so issued as of the date hereof and (ii) in the event that such
Investor delivered Common Stock certificates representing a greater number of
shares of Common Stock than the number to be transferred and surrendered for
exchange pursuant hereto, a Common Stock certificate representing the excess of
the number of shares evidenced by the Common Stock certificate(s) so delivered
over the number of shares to be transferred and exchanged pursuant hereto.

 

3.             Representations and Covenants of the Company.

 

(a)           The Company hereby represents to the Investors that the Company
has the power and authority, and has taken all necessary and proper action, to
enter into and perform this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly authorized, executed, and
delivered by the Company and constitutes the valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as limited
by laws affecting the enforcement of creditor’s rights or equitable principles
generally.

 

(b)           The shares of Series A Preferred Stock have been duly and validly
authorized by all necessary action and, when issued and delivered in accordance
with the terms of this Agreement, such Series A Preferred Stock will be duly and
validly issued and fully paid and nonassessable, and will not be issued in
violation of any preemptive rights.

 

(c)           The shares of Common Stock issuable by the Company upon conversion
of the Series A Preferred Stock into Common Stock have been duly and validly
authorized by all necessary action and, when issued and delivered in accordance
with the terms of the Series A Preferred Stock, such Common Stock will be duly
and validly issued and fully paid and nonassessable, and will not be issued in
violation of any preemptive rights.

 

(d)           In light of the fact that the shares of Series A Preferred Stock
will automatically convert into shares of Common Stock upon transfer to a
non-Affiliate (“Affiliate” has the meaning set forth in 12 C.F.R. § 225.2(a) or
any successor provision) of the holder of such Series A Preferred Stock as
provided in the Certificate of Designation, the Company agrees that it shall not
commence or, subject to the fiduciary duties of the Company’s board of directors
and compliance with applicable securities laws, recommend, endorse or facilitate
any tender offer or exchange offer for the Common Stock unless the offeror with
respect thereto shall have offered the same consideration per share to the
holders of the Series A Preferred Stock as such offeror is offering to the
holders of the Common Stock.

 

4.             Representations of Each Investor.  Each of the Investors hereby
represents to the Company as follows:

 

(a)           Such Investor has the power and authority, and has taken all
necessary and proper action to enter into and perform this Agreement and to
consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly authorized, executed, and delivered
by such Investor and constitutes the valid and binding obligation of such
Investor, enforceable against it

 

2

--------------------------------------------------------------------------------


 

in accordance with its terms, except as limited by laws affecting the
enforcement of creditor’s rights or equitable principles generally.

 

(c)           Such Investor is the record and beneficial owner of all shares of
Common Stock being exchanged by it hereunder, and all such shares are owned by
such Investor free and clear of all liens and other encumbrances.

 

(d)           Such Investor acknowledges that the Series A Preferred Stock has
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or under any state securities laws.  Such Investor (i) is
acquiring such securities pursuant to an exemption from registration under the
Securities Act for its own account solely for investment with no present
intention or plan to distribute any of such securities to any person nor with a
view to or for sale in connection with any distribution thereof, in each case in
violation of the Securities Act, (ii) will not sell or otherwise dispose of any
of such securities, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that the Investor is capable of evaluating the
merits and risks of the investment in such securities and of making an informed
investment decision, and (iv) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act).

 

5.             Reorganization.  The parties agree that (i) for U.S. federal
income tax purposes the exchange of Common Stock for Series A Preferred Stock
contemplated by this Agreement is intended to qualify as a “reorganization”
within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder and (ii) this
Agreement shall constitute a “plan of reorganization” within the meaning of
Treasury Regulation Section 1.368-2(g).

 

6.             Further Assurances.  Each party shall from time to time, at the
request of and without further cost or expense to any other party, execute and
deliver such other agreements, certificates or other documents and take such
other actions as may reasonably be requested in order more effectively to
consummate the transactions contemplated hereby.

 

7.             Miscellaneous.  This Agreement will be governed by and construed
in accordance with the laws of the state of New York, without regard to its
conflict of laws provisions. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written, to be effective immediately.

 

 

BANKUNITED, INC.

 

 

 

 

 

By:

/s/ Douglas J. Pauls

 

 

Name: Douglas J. Pauls

 

 

Title: CFO

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

BLACKSTONE CAPITAL PARTNERS V L.P.

 

 

By:

Blackstone Management Associates V L.L.C., its General Partner

 

 

 

 

 

 

By:

BMA V L.L.C., its Sole Member

 

 

 

 

 

By:

/s/ CHINH CHU

 

Name:

CHINH CHU

 

Title:

SENIOR MANAGING DIRECTOR

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS V-AC L.P.

 

 

By:

Blackstone Management Associates V L.L.C., its General Partner

 

 

 

 

 

 

By:

BMA V L.L.C., its Sole Member

 

 

 

 

 

By:

/s/ CHINH CHU

 

Name:

CHINH CHU

 

Title:

SENIOR MANAGING DIRECTOR

 

 

 

 

 

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P.

 

 

By:

BCP V Side-by-Side GP L.L.C., its General Partner

 

 

 

 

 

By:

/s/ CHINH CHU

 

Name:

CHINH CHU

 

Title:

SENIOR MANAGING DIRECTOR

 

 

 

 

 

BLACKSTONE PARTICIPATION PARTNERSHIP V L.P.

 

 

By:

BCP V Side-by-Side GP L.L.C., its General Partner

 

 

 

 

 

By:

/s/ CHINH CHU

 

Name:

CHINH CHU

 

Title:

SENIOR MANAGING DIRECTOR

 

[Signature Page to Exchange Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Investor

 

Shares of Common
Stock Beneficially
Owned

 

Shares of Common
Stock to be
Exchanged

 

Shares of Series A
Preferred Stock to
be Exchanged

 

Blackstone Capital Partners V L.P.

 

10,430,666

 

4,117,032

 

4,117,032

 

Blackstone Capital Partners V-AC L.P.

 

3,261,651

 

1,287,389

 

1,287,389

 

Blackstone Family Investment Partnership V L.P.

 

18,224

 

7,193

 

7,193

 

Blackstone Participation Partnership V L.P.

 

10,590

 

4,180

 

4,180

 

Total

 

13,721,131

 

5,415,794

 

5,415,794

 

 

--------------------------------------------------------------------------------